Title: To James Madison from William Eustis, 11 February 1802 (Abstract)
From: Eustis, William
To: Madison, James


11 February 1802, Washington. “In substituting this for an original letter having for its object the recommendation of Mr William Foster Junr. of Boston as a candidate for a consulate in France, stating that he is a young man of talents, integrity and amiable manners, a Republican in principle and qualified for such an office, I am governed by the consideration of that letter’s containing other information not of a public nature. The facts stated are vouched by respectable names and I believe are unquestionable.”
 

   RC (DNA: RG 59, ML). 1 p.; docketed by Wagner.

